     Case 2:20-cv-01683-KJM-JDP Document 36 Filed 04/27/21 Page 1 of 4


 1 BARNES & THORNBURG LLP
   ERIC S. FISHER (SBN 240545)
 2 efisher@btlaw.com
   2029 Century Park East, Suite 300
 3 Los Angeles, California 90067
   Telephone: (310) 284-3880
 4 Facsimile: (310) 284-3894

 5 HALEY & BILHEIMER
   JOHN G. BILHEIMER (SBN 154580)
 6 jbilheimer@lawhb.com
   505 Coyote St, Suite A
 7 Nevada City, California 95959
   Telephone: (530) 265-6357
 8 Facsimile: (530) 478-9485

 9 Attorneys for Defendant
   Lippert Components, Inc.
10

11                             UNITED STATES DISTRICT COURT

12                            EASTERN DISTRICT OF CALIFORNIA

13                                   SACRAMENTO DIVISION

14

15 KRISTIE SHEETS, individually and on behalf        Case No. 2:20-cv-01683-KJM-JDP
   of all others similarly situated,
16                                                   STIPULATION AND ORDER
                   Plaintiff,                        CONTINUING STATUS CONFERENCE
17
            v.
18                                                   Complaint Filed: July 10, 2020
   LIPPERT COMPONENTS, INC., A Delaware
19 Corporation; FOREST RIVER, INC., an               Action Removed: August 21, 2020
   Indiana Corporation; and DOES 1-10,
20
                   Defendants.
21

22         WHEREAS, Kristie Sheets (“Plaintiff”) originally filed this action against Defendants
23 Lippert Components, Inc. (“Lippert”), Forest River, Inc. (“Forest River”), and Timothy DeMartini,

24 individually and doing business as DeMartini RV Sales (“DeMartini”) in Nevada County Superior

25 Court on July 10, 2020, which was timely removed to this Court on August 21, 2020. See Dkt. 1.

26         WHEREAS, shortly after removal, the Court set a Status (Pretrial Scheduling) Conference
27 (see Dkt. 2), which was scheduled for February 25, 2021 at 2:30 p.m. before Chief District Judge

28 Mueller in Courtroom Three. See Dkt. 30.

                                                   -1-
                       STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
     Case 2:20-cv-01683-KJM-JDP Document 36 Filed 04/27/21 Page 2 of 4


 1          WHEREAS, following removal and on the responsive pleading deadline, Plaintiff filed a

 2 first amended complaint (“FAC”) asserting claims against Lippert and Forest River on September

 3 25, 2019, and filed a voluntary dismissal without prejudice as to DeMartini. See Dkts. 8, 9.

 4          WHEREAS, in response to Plaintiff’s FAC, Forest River and Lippert, separately, each filed

 5 a motion to compel arbitration or, in the alternative to dismiss for failure to state a claim and to

 6 strike nationwide class allegations (together, the “Motions”). See Dkts. 15, 16.

 7          WHEREAS, the briefing on the aforementioned motions has closed, and the Court, on its

 8 own motion and pursuant to Local Rule 230(g), vacated the December 11, 2020 hearing on the

 9 Motions and deemed them submitted without oral argument. See Dkt. 28.

10          WHEREAS, the parties are awaiting a ruling on the Motions.

11          WHEREAS, the parties agree that the scope and nature of the issues that will need be

12 addressed in their Rule 26(f) conference and set forth in their Joint Status Report to the Court

13 (including, in particular, their discovery plan and proposed scheduling order), as well as the parties'

14 respective Initial Disclosures obligations, will largely depend on the Court's ruling on the Motions.

15          WHEREAS, in order to conserve the resources of the Court and the parties while awaiting a

16 ruling on the Motions, the parties previously stipulated to, and this Court entered, an order granting

17 a continuance of the April 8, 2021 Status (Pretrial Scheduling) Conference to May 20, 2021. See

18 Dkts. 33.

19          WHEREAS, the parties agree to jointly request a further continuance of the Status (Pretrial

20 Scheduling) Conference in order to conserve the resources of the Court and the parties until such

21 time as they have a ruling on the Motions.

22          NOW, THEREFORE, by and through their respective counsel of record, the parties hereby

23 stipulate and agree as follows:

24          To conserve judicial resources and the resources of the parties while awaiting a ruling on the

25 Motions, the Status Conference shall be continued, from Thursday, May 20, 2021 at 2:30 p.m. to

26 Friday, June 18, 2021 at 10:00 a.m., or a date thereafter convenient for the Court's calendar.

27          IT IS SO STIPULATED.

28

                                                      -2-
                        STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
     Case 2:20-cv-01683-KJM-JDP Document 36 Filed 04/27/21 Page 3 of 4


 1 DATED: April 21, 2021                            BARNES & THORNBURG LLP

 2
                                                By: /s/ Eric Fisher
 3
                                                   ERIC FISHER
 4                                                 Attorney for Defendant Lippert Components, Inc.

 5

 6 DATED: April 21, 2021                            HANSON BRIDGETT LLP

 7                                              By: /s/ Matthew J. Peck (as authorized on 4/21/2021)
 8                                                 LAWRENCE M. CIRELLI
                                                   SHANNON M. NESSIER
 9                                                 MATTHEW J. PECK
                                                   Attorneys for Forest River, Inc.
10

11
     DATED: April 21, 2021                          MCCUNE WRIGHT AREVALO LLP
12

13                                              By: /s/ David Wright (as authorized on 4/21/2021)
                                                   DAVID C. WRIGHT
14                                                 Attorney for Plaintiff and Proposed Class Counsel
15

16

17
                                             ATTESTATION
18

19         All signatories listed, and on whose behalf this filing is submitted, concur in the filing’s

20 content and have authorized the filing.

21

22

23

24                                                         /s/ Eric S. Fisher

25

26

27

28

                                                    -3-
                       STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
     Case 2:20-cv-01683-KJM-JDP Document 36 Filed 04/27/21 Page 4 of 4


 1                                               ORDER

 2         The Court, having reviewed the above stipulation of the parties requesting a continuance of

 3 the scheduled status conference, hereby adopts the stipulation and orders as follows:

 4         1.      The Status (Pretrial Scheduling) Conference, currently scheduled for Thursday,

 5 May 20, 2021 at 2:30 p.m. before Judge Mueller in Courtroom Three is continued until July 8, 2021

 6 at 2:30 p.m.

 7
          IT IS SO ORDERED.
 8

 9 DATED: April 26, 2021.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -4-
                       STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
